           Case 1:18-cv-00512-RP Document 44 Filed 09/10/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

YETI COOLERS, LLC,                                   §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                   1:18-CV-512-RP
                                                     §
HOGG OUTFITTERS, LLC,                                §
JDSPORTS WM, LLC d/b/a HOGG                          §
OUTFITTERS d/b/a BARGAIN BEN,                        §
                                                     §
                Defendants.                          §

                                        FINAL JUDGMENT

        On September 9, 2019, the parties dismissed all claims in this case by joint stipulation of

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Dkt. 43). “Stipulated dismissals

under Rule 41(a)(1)(A)(ii) . . . require no judicial action or approval and are effective automatically

upon filing.” Yesh Music v. Lakewood Church, 727 F.3d 356, 362 (5th Cir. 2013). As nothing remains to

resolve, the Court renders Final Judgment pursuant to Federal Rule of Civil Procedure 58.

        IT IS ORDERED that the case is CLOSED.

        All pending motions in this case are DISMISSED AS MOOT.

        IT IS ORDERED that each party bear its own costs.

        IT IS ORDERED that the Court’s September 9, 2019, Order to Show Cause, (Dkt. 42) is

vacated as moot.

        SIGNED on September 10, 2019.




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE
